 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                           DISTRICT OF NEVADA

10

11       ERIC JOHNSON,                                       Case No. 2:18-cv-02343-GMN-CWH
12                         Petitioner,                       ORDER
13             v.
14       BRIAN WILLIAM, et al.,
15                         Respondents.
16

17            Petitioner has paid the filing fee. The court has reviewed the petition under Rule 4 of the

18   Rules Governing Section 2254 Cases in the United States District Courts. Petitioner also has

19   filed a motion for appointment of counsel (ECF No. 2).

20            Petitioner pleaded guilty to burglary, conspiracy, robbery with the use of a deadly

21   weapon, and kidnaping. Petitioner's sentences in the aggregate are 48 years. The state district

22   court entered the original judgment of conviction on August 7, 2014.1 Petitioner appealed, and

23   the Nevada Court of Appeals affirmed on February 4, 2015.2

24            Back in the state district court, an amended judgment of conviction was entered on March

25   19, 2015. Petitioner filed a motion to modify his sentence on August 18, 2015. The state district

26   court denied the motion on September 23, 2015.

27   1
              https://www.clarkcountycourts.us/Portal/Home/Dashboard/29 (report generated June 19, 2019). A person
     wishing to access the case must enter the case number, C-14-297487-2, exactly.
28   2
              http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=48666 (report generated June 19, 2019).
                                                             1
 1          Petitioner then filed a post-conviction habeas corpus petition on February 10, 2016. The

 2   state district court denied the petition. The Nevada Court of Appeals affirmed the denial on April

 3   11, 2018.3 The Nevada Supreme Court issued its remittitur on May 8, 2018.4

 4          Petitioner mailed his current federal habeas corpus petition to this court on November 24,

 5   2018. By the court's preliminary calculations, petitioner commenced this action after expiration

 6   of the one-year limitation period of 28 U.S.C. § 2244(d)(1).

 7          Petitioner has not yet established financial eligibility for appointment of counsel under 18

 8   U.S.C. § 3006A. The court directed petitioner either to pay the filing fee or to file a complete

 9   application to proceed in forma pauperis. Petitioner did the former. Consequently, the court does

10   not have the required financial information.

11          Nonetheless, the court will appoint counsel provisionally. The court bases appointment of

12   counsel upon petitioner's lengthy aggregate sentence, the issue of petitioner's mental health at the

13   time of his plea, and the potential untimeliness of this action. The court conditions this

14   appointment upon petitioner filing a complete application to proceed in forma pauperis. If

15   petitioner fails to file a complete application within the time period, then the court will vacate the

16   provisional appointment of counsel.

17          IT THEREFORE IS ORDERED that the clerk of the court file the petition for a writ of

18   habeas corpus.

19          IT FURTHER IS ORDERED that petitioner's motion for appointment of counsel (ECF

20   No. 2) is GRANTED provisionally, subject to petitioner establishing his financial eligibility for
21   appointment of counsel.

22          IT FURTHER IS ORDERED that petitioner file another application for leave to proceed

23   in forma pauperis, accompanied by a signed financial certificate and a statement of his inmate

24   account. The clerk of the court shall send petitioner a blank application form for incarcerated

25   litigants. If petitioner does not file the application within thirty (30) days from the date of entry

26   of this order, then the court will vacate the provisional appointment of counsel.
27
     3
            http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=51305 (report generated June 19, 2019).
28   4
            http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=43247 (report generated June 19, 2019).
                                                            2
 1            IT FURTHER IS ORDERED that the Federal Public Defender is appointed provisionally

 2   a counsel. The Federal Public Defender will have thirty (30) days from the date of entry of this

 3   order either to undertake representation of petitioner or to indicate to the court the office's

 4   inability to represent petitioner. If the Federal Public Defender is unable to represent petitioner,

 5   then the court will appoint alternate counsel, subject again to establishment of financial eligibility.

 6   The court will set a deadline for filing of an amended petition or a motion seeking other relief

 7   after counsel has appeared. The court anticipates setting the deadline for ninety (90) days from

 8   entry of the formal order of appointment. The court does not signify any implied finding of

 9   tolling during any time period established or any extension granted. Petitioner always remains

10   responsible for calculating the limitation period of 28 U.S.C. § 2244(d)(1) and timely presenting

11   claims. The court makes no representation that the petition, any amendments to the petition, and

12   any claims in the petition or amendments are not subject to dismissal as untimely. See Sossa v.

13   Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

14            IT FURTHER IS ORDERED that the clerk add Aaron Ford, Attorney General for the

15   State of Nevada, as counsel for respondents.

16            IT FURTHER IS ORDERED that the clerk electronically serve both the Attorney General

17   of the State of Nevada and the Federal Public Defender a copy of the petition and a copy of this

18   order.

19            IT FURTHER IS ORDERED that respondents’ counsel must enter a notice of appearance

20   within twenty (20) days of entry of this order, but no further response will be required from
21   respondents until further order of the court.

22            IT FURTHER IS ORDERED that the clerk shall provide copies of all prior filings to both

23   the Attorney General and the Federal Public Defender in a manner consistent with the clerk's

24   current practice, such as regeneration of notices of electronic filing.

25            DATED: June 20, 2019
26                                                                  ______________________________
                                                                    GLORIA M. NAVARRO
27                                                                  Chief United States District Judge
28
                                                         3
